

116 HR 3739 IH: Red Light Act
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3739IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Collins of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo withhold Federal highway funds from States that provide driver's licenses or identification
			 cards to aliens who are unlawfully present in the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Red Light Act. 2.Withholding of funds for providing identification cards to certain aliens (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following new section:
				
					171.Withholding of funds for providing identification cards to certain aliens
 (a)Withholding of funds for noncomplianceFor fiscal year 2020 and each fiscal year thereafter, the Secretary shall withhold 100 percent of the amount required to be apportioned under each of sections 104(b)(1), 104(b)(3), and 104(b)(4) of this title to any State that is described in subsection (b).
 (b)State describedA State described in this subsection is a State that has enacted a law that allows the State to provide a driver’s license or other identification card to an alien who is unlawfully present in the United States.
						(c)Effect of withholding funds
 (1)Any funds withheld under subsection (a) from apportionment to any State shall remain available until the end of the fiscal year for which the funds are authorized to be appropriated.
 (2)If, before the last day of the period for which funds withheld under subsection (a) from apportionment are to remain available for apportionment to a State under paragraph (1), the State meets the requirement of subsection (b), the Secretary shall, on the first day on which the State meets the requirement, apportion to the State the funds withheld under subsection (a) that remain available for apportionment to the State.
 (d)Identification card definedThe term identification card means a personal identification card, as defined in section 1028(d) of title 18, United States Code, issued by a State..
 (b)Clerical amendmentChapter 1 of title 23, United States Code, in the table of contents is amended by adding at the end the following:
				
					
						171. Withholding of funds for providing identification cards to certain aliens..
			